Citation Nr: 1634226	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  13-18 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for major depression.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral knee condition.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral ankle condition.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bipolar disorder.
8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for Hepatitis C.

9.  Entitlement to a compensable disability rating for left ear hearing loss.

10.  Entitlement to a disability rating in excess of 10 percent for tender scar, residuals, lacerated right ring finger.

11.  Entitlement to a temporary total evaluation for surgery to the right foot, because of treatment requiring convalescence.

12.  Entitlement to compensation under 38 U.S.C. § 1151 for a hepatitis C diagnosis.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.
In June 2016, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal for an increased rating for left ear hearing loss, the matter of unemployability was been raised by the record.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

The issues of entitlement to service connection for major depression; whether new and material evidence has been received to reopen the claims of entitlement to service connection for PTSD; bilateral knee condition; bilateral ankle condition; bipolar disorder; Hepatitis C; entitlement to a compensable disability rating for left ear hearing loss; entitlement to a disability rating in excess of 10 percent for tender scar, residuals, lacerated right ring finger; entitlement to a temporary total evaluation for surgery to the right foot, because of treatment requiring convalescence; entitlement to compensation under 38 U.S.C. § 1151; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  A November 2006 rating decision denied service connection for right ear hearing loss.  The rating decision was not appealed nor was new and material evidence received within the appeal period.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right ear hearing loss, and raises a reasonable possibility of substantiating that claim.

3.  The Veteran was exposed to acoustic trauma during active military service, and, affording the Veteran the benefit of the doubt, his right ear hearing loss is related to acoustic trauma during active military service.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision that denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claims, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the November 2006 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the November 2006 denial, the Veteran had not testified before a VLJ.  In his June 2016 hearing, the Veteran testified that that he had hearing loss in his right ear immediately after active service.  He testified that he was a combat engineer and was exposed to loud noises during service.  This evidence was not before the RO in July 2008 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the November 2006 decision and the claim must be reopened.

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).
Under 38 C.F.R. § 3.385 (2015), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board notes that the U.S. Court of Appeals for Veterans Claims has stated that the proper inquiry in hearing loss cases is "whether or not any current hearing disability can be related to in-service noise exposure, not whether hearing loss was demonstrated in service."  See Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  Additionally, the Board notes that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).




IV.  Analysis

The Veteran contends that service connection is warranted for his right ear hearing loss incurred due to acoustic trauma during active duty service.  

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In May 2004 and May 2009 VA examination reports, the Veteran was diagnosed with bilateral sensorineural hearing loss.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id., 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). According to the Veteran's DD Form 214, his military occupational specialty was as a combat engineer.  In a May 2004 VA examination report, the examiner noted that the Veteran was a demolitions expert and was exposed to high noise levels and used hearing protection inconsistently.  In a May 2009 VA examination report, the examiner noted that the Veteran was exposed to helicopters, demolitions, and weapon fire.  

Additionally, on the Veteran's October 1977 Report of Medical Examination for induction, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
X
50
LEFT
20
15
20
X
25

On his February 1983 Report of Medical Examination for separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
25
20
LEFT
35
55
60
55
55

The in-service hearing loss findings are problematic and somewhat contradictory.  Given that the Veteran had a right ear 50 decibel finding at 4000 Hertz at entrance into service, it would appear that the criteria for a right ear hearing loss under 38 C.F.R. § 3.385 were met at the time.  At the same time, no diagnosis was given, and the ears were noted to be normal.  Moreover, the 4000 Hertz finding at separation from service was much lower, at 20 decibels.  Paradoxically, he went from 10 decibels to 20 decibels during service at the 2000 Hertz level, and some hearing loss (though not a disability for VA purposes) was shown the 3000 Hertz level by the 25 decibel loss at separation.  On balance, the Board finds that the 50 decibel finding at entrance into service, in the full context of the record, is not enough to establish a right ear hearing loss disability at entrance into service, whereas several other Hertz level findings suggest an upward shift.  

Affording the Veteran the benefit of the doubt, he satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disabilities.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

On the Veteran's May 2004 VA examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
60
55
LEFT
20
20
35
60
55

VA Audiology results from December 2005 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
60
55
LEFT
30
40
50
60
60


VA Audiology results from July 2007 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
65
70
LEFT
25
30
50
50
60

VA Audiology results from July 2008 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
60
65
LEFT
50
55
60
75
80

On the Veteran's most recent May 2009 VA examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
60
60
LEFT
50
35
50
60
70

As these VA audiology results show, the Veteran's right ear hearing loss has progressively worsened.  The Board notes that none of these VA audiology reports provided a nexus opinion as to the etiology of the Veteran's current right ear hearing loss.  

Although an etiological relationship has not been demonstrated through the foregoing VA audiology results, nor otherwise shown through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection.  Davidson v. Shinseki, 581 F.3d at 1316.  The Board finds the assertions by the Veteran, of continued hearing loss since service, as a result of being a combat engineer, to be competent and credible evidence of continuing symptoms since active service.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2014) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

The Veteran's statements, taken together with the competent medical evidence, leads the Board to determine that it is as least as likely as not that the Veteran's right ear hearing loss is etiologically related to active service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385 (2015).

  
ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right ear hearing loss is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for right ear hearing loss is granted.


REMAND

In an October 2014 rating decision, the Veteran was denied a disability rating in excess of 10 percent for tender scar, residuals, lacerated right ring finger; service connection for major depression; compensation under 38 U.S.C. § 1151; a temporary total evaluation for surgery to the right foot because of treatment requiring convalescence; and whether new and material evidence was received to reopen the claims for PTSD; bilateral knee condition; bilateral ankle condition; bipolar disorder; and Hepatitis C.  Subsequently, in October 2014 and June 2015, the Veteran submitted notices of disagreement with this rating decision.  Because the October 2014 and June 2015 notices of disagreement were received by the VA within one year of the October 2014 rating decision, they are timely.  38 C.F.R. § 20.302(a) (2015).

Because the Veteran has filed notices of disagreement with regard to those issues, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2015).

Concerning the issue of entitlement to a compensable rating for left ear hearing loss, the Board notes that the Veteran's last VA examination to evaluate his hearing was in May 2009.  In his June 2016 hearing, the Veteran testified that his hearing loss had worsened.  Additionally, as the Board has now granted service connection for right ear hearing loss, a new VA examination is necessary to evaluate the current severity of the Veteran's service-connected bilateral hearing loss.

Concerning the issue of entitlement to TDIU, the Board notes that during his June 2016 hearing, the Veteran testified that his hearing loss prevent him from working.  He stated that he was not able to hear sirens or other things of that nature.  As such, a TDIU examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a statement of the case regarding the issues of entitlement to a disability rating in excess of 10 percent for tender scar, residuals, lacerated right ring finger; service connection for major depression; compensation under 38 U.S.C. § 1151 for a hepatitic C diagnosis; a temporary total evaluation for surgery to the right foot because of treatment requiring convalescence; and whether new and material evidence was received to reopen the claims for PTSD; bilateral knee condition; bilateral ankle condition; bipolar disorder; and Hepatitis C.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2. Provide the Veteran with appropriate 38 C.F.R. § 3.159(b) notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the completion of the foregoing, schedule the Veteran for a VA audiological examination to evaluate the Veteran's bilateral hearing loss.  The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

a. The examination must include at a minimum a bilateral puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.

b. The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.  The examiner should comment on the degree of occupational impairment caused by the bilateral hearing loss, as well as the remaining service-connected disabilities listed in the October 2014 rating decision.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  With regard to the TDIU claim, consideration must be given under 38 C.F.R. § 4.16(b).  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


